DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 were originally presented having a filing dated of 10 June 2020, and claiming priority to PCT/CN2017/117002, filed 18 December 2017.

Information Disclosure Statement
The Information Disclosure Statements IDSs, filed on 10 June 2020, 23 June 2021, 26 October 2021, 13 February 2022 and 15 April 2022, comply with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the 1449 Forms are enclosed herewith.

Drawings
The drawings, filed 10 June 2020, are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In particular claim 3, recites “a spreading apparatus” (Ln. 7).  It is unclear whether this is the same “spreading apparatus” previously recited throughout claims 1 and 3, or a different spreading apparatus.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 7, 8, 9, 10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter as shown below.
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a method which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claim 1 is directed to an abstract idea.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claim 1, the method is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claim 1 recites the abstract ideas of 
“obtaining a target degree of opening and a real-time degree of opening of a material outlet  … ,” and
determining whether the real-time degree of opening of the material outlet is abnormal … .”  These recitations merely consist of obtaining a target degree of opening and a real-time degree of opening of a material outlet,  and determining whether the real-time degree of opening is abnormal.  This is equivalent to a person obtaining the target degree of opening by selecting it, observing the real-time degree of opening of the material outlet, and mentally determining, through observation, whether the real-time opening of the material outlet is abnormal.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, obtaining the target degree of opening by selecting it, observing the real-time degree of opening of the material outlet, and mentally determining, through observation, whether the real-time opening of the material outlet is abnormal.  The mere nominal recitation that the method is for controlling “a spreading apparatus,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claim 1 further recites the additional element of “transmitting ... an alarm signal to the remote control device … .”  This additional element further limits the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “transmitting ... [the] alarm signal … “ is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave.  MPEP 2106.03 states that a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Thus the transmitting step does not fall within any statutory category.  
Claim 1 still further includes the additional elements “a spreading apparatus” (claim 1, Ln. 1). This element is not sufficient to amount to significantly more than the judicial exception because it fails to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the method is for controlling “a spreading apparatus”, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “spreading apparatus” merely describes the item acted upon by generally “applying” the otherwise metal judgements in a generic or general purpose computing environment.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Obtaining data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases such as the units recited in claim 1.  Further, applicant’s specification does not provide any indication that the obtaining activities of the method are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claim 1 is: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into practical application; and (c) does not recites additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed to non-statutory subject matter.
Claim 7 recites the abstract idea:
reading the target degree of opening from a database ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7 further recites the additional element:
receiving the target degree of opening sent by the remote control device ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “receiving the target degree of the opening ... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.06(g), because it characterizes pre-solution activity, such as an individual mentally receiving the target degree of the opening.
Claim 8 recites the abstract ideas:
obtaining an operation parameter of an opening adjustment mechanism that is configured to adjust a size of the material outlet; and 
obtaining the real-time degree of opening according to the operation parameter.
These limitations represent concepts performed in the human mind (including
an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 9 recites the additional elements:
the opening adjustment mechanism includes a motor, a baffle plate provided at the material outlet and configured to adjust the size of the material outlet, and a transmission member configured to transmissively connect the motor and the baffle plate; and
the operation parameter of the opening adjustment mechanism includes a rotation angle of the motor, a stroke of the transmission member, a stroke of the baffle plate, or a rotation angle of the baffle plate.
These additional elements fail to integrate the exception into a practical application, nor do they amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
wherein the real-time rotation angle of the motor is equal to the real-time degree of opening of the material outlet.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13 recites the additional element:
transmitting, in response to the real-time degree of opening being greater than zero and less than the target degree of opening, an alarm signal indicating that the opening is too small to the remote control device.
This additional element is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave.  According to MPEP 2016.03, a transitory signal does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of manufacture, and is not composed of matter such that it would qualify as a composition of matter.  Thus, a transitory, prorogating signal does not fall within the statutory category.
Claim 14 recites the additional element:
transmitting, in response to the target degree of opening being greater than zero and less than the real-time degree of opening, an alarm signal indicating that the opening is too large to the remote control device.
This additional element is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave.  According to the MPEP 2016.03 a transitory signal does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of manufacture, and is not composed of matter such that it would qualify as a composition of matter.  Thus, a transitory, prorogating signal does not fall within the statutory category.
Claim 15 recites the additional element:
transmitting, in response to the target degree of opening being greater than zero and the real-time degree of opening being equal to zero within a preset time, an alarm signal indicating that the material outlet fails to open to the remote control device.
This additional element is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave.  According to MPEP 2016.03, a transitory signal does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of manufacture, and is not composed of matter such that it would qualify as a composition of matter.  Thus, a transitory, prorogating signal does not fall within the statutory category.
Claim 16 recites the additional element:
transmitting, in response to the target degree of opening being equal to zero and the real- time degree of opening being greater than zero within a preset time, an alarm signal indicating that the material outlet fails to close to the remote control device.
This additional element is a signal per se, such as a propagating electrical or electromagnetic signal or carrier wave.  According to MPEP 2016.03, a transitory signal does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of manufacture, and is not composed of matter such that it would qualify as a composition of matter.  Thus, a transitory, prorogating signal does not fall within the statutory category.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2019/0227554 to Cantrell et al. (hereafter Cantrell) in view of Chinese Patent Publication Number CN102477926 to Jie.
As per claim 1,  Cantrell discloses [a] method for controlling a spreading apparatus (see at least Cantrell, see at least Abstract; and [0060] disclosing that the UAV may be configured to carry a tank of pollen to supply the dispenser) comprising:
obtaining a target degree ...  of the spreading apparatus (see at least Cantrell, [0029] disclosing a dispenser; [0035] disclosing that central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310 respectively.  States of unmanned vehicles include assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level);
determining whether ... is abnormal based on a comparison result between ...  (see at least Cantrell, [0045] disclosing that the UAV determines a condition response based on the detected condition, the condition response may be determined based on a UAV database of conditions and triggers 410 and artificial intelligence (AI) 412 on board the UAV); and 
transmitting, ...  an alarm signal to a remote control device (see at least Cantrell, [0029] disclosing that sensor modules may be associated with an alert condition; [0035] alerts <interpreted as alarms>).  But, Cantrell does not explicitly disclose the limitations:
obtaining a target degree of opening and a real-time degree of opening of a material outlet; 
determining whether the real-time degree of opening of the material outlet is abnormal based on a comparison result between the real-time degree of opening and the target degree of opening; and
transmitting, in response in response to the real-time degree of opening of the material outlet being abnormal ... .
However, Jie discloses the target degree of opening and a real-time opening limitation (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit).  
Jie further discloses the determining whether limitations (see at least Jie, [0014] disclosing that the opening state matching module matches the opening size control information of the data processor in the current state with a plurality of sets of opening size standard data pre-stored in the storage unit,  a processor calls the difference comparison module to compare the difference between the actual flow data detected by the flow detection unit and the theoretical flow conversion module).  
Jie still further discloses the transmitting in response limitation (see at least Jie, [0014] disclosing that when the difference comparison result is greater than the preset threshold, the alarm prompt unit is controlled).
Cantrell and Jie are analogous art to claim 1 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor. (see at least Jie, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, to provide the benefit of determining whether the real-time degree of opening of the material outlet is abnormal based on a comparison result between the real-time degree of opening and the target degree of opening and transmitting an alarm signal, in response in response to the real-time degree of opening of the material outlet being abnormal, as disclosed in Jie.  Doing so would provide the benefit of improving the utilization of the dispensed material (see Jie, [0001]).
As per claim 7, Cantrell further discloses the limitations:
wherein obtaining the target degree of opening of the material outlet includes: receiving the target degree of opening sent by the remote control device (see at least Cantrell, [0049] disclosing that UAVs may be configured to make decisions based on their existing missions and data received from sensors and/or a remote data source); or
reading the target degree of opening from a database (see at least Cantrell, [0035] disclosing the central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310 respectively.  Also disclosing that the states of unmanned vehicles include assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level).
As per claim 8, the combination of Cantrell and Jie disclose all of the limitations of claim 1, as discussed above. Cantrell and Jie further discloses the limitations:
wherein obtaining the real-time degree of opening of the material outlet includes: obtaining an operation parameter of an opening adjustment mechanism that is configured to adjust a size of the material outlet; and  (see at least Cantrell, [0035] disclosing the central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310 respectively.  Also disclosing that the states of unmanned vehicles include assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level), (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit); and
obtaining the real-time degree of opening according to the operation parameter (see at least Jie, [0014] disclosing that when the difference comparison result is greater than the preset threshold, the alarm prompt unit is controlled). 
As per claim 13, Jie further discloses the following limitation:
wherein transmitting the alarm signal to the remote control device includes: transmitting, in response to the real-time degree of opening being greater than zero and less than the target degree of opening, an alarm signal indicating that the opening is too small to the remote control device (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit.  And further disclosing that when the difference comparison result is greater than the preset threshold <threshold interpreted as the opening being less than a predetermined amount ... i.e. too small>, the alarm prompt unit is controlled).  
As per claim 14, Jie further discloses the following limitation:
wherein transmitting the alarm signal to the remote control device includes: transmitting, in response to the target degree of opening being greater than zero and less than the real-time degree of opening, an alarm signal indicating that the opening is too large to the remote control device (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit.  And further disclosing that when the difference comparison result is greater than the preset threshold <threshold interpreted as the opening being greater than a predetermined amount ... i.e. too large>, the alarm prompt unit is controlled).
As per claim 15, Jie further discloses the following limitation: 
wherein transmitting the alarm signal to the remote control device includes: transmitting, in response to the target degree of opening being greater than zero and the real-time degree of opening being equal to zero within a preset time, an alarm signal indicating that the material outlet fails to open to the remote control device (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit.  And further disclosing that when the difference comparison result is greater than the preset threshold <threshold interpreted as the opening being greater than zero>, the alarm prompt unit is controlled; and [0006] disclosing that a drawing module connected to the data processor and the flow information collected by the data processor according to the time period is drawn into a graph according to the time period <flow rate monitoring over time interpreted as determining within a pre-set time>).
As per claim 16, Jie further discloses the following limitation:
wherein transmitting the alarm signal to the remote control device includes:  transmitting, in response to the target degree of opening being equal to zero and the real- time degree of opening being greater than zero within a preset time, an alarm signal indicating that the material outlet fails to close to the remote control device (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit.  And further disclosing that when the difference comparison result is greater than the preset threshold <threshold interpreted as the opening being equal to zero>, the alarm prompt unit is controlled; and [0006] disclosing that a drawing module connected to the data processor and the flow information collected by the data processor according to the time period is drawn into a graph according to the time period <flow rate monitoring over time interpreted as determining within a pre-set time>).
Claims 2, 4, 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell and Jie as applied to claims 1 and 8 above, and further in view of Korean Patent Publication Number KR101840829 to Song Jae Keun.
As per claim 2, the combination of Cantrell and Jie disclose all of the limitations of claim 1, as discussed above.  But, neither Cantrell nor Jie disclose the limitation:
controlling the material outlet of the spreading apparatus to close while the alarm signal is being transmitted to the remote control device.
However, Song Jae Keun discloses this limitation (see at least Song Jae Keun, Fig. 2, first diaphragm 220 <interpreted as the turntable>; [0065] disclosing that A first diaphragm 220 for regulating the amount of discharge of any one of the fertilizer, the seed and the granular pesticide by controlling the degree of opening and closing; and [0018] further disclosing that when the blade 224 of the first diaphragm 220 opens the through hole 223, the handle 234 of the rotation ring 230 is rotated in the counterclockwise direction by manual or remote operation of the operator, the rotary ring shaft hole232 and the first shaft hole 228 are coupled using bolts and nuts, The second shaft hole 229 and the first blade shaft hole 225 are coupled using bolts and nuts so that the blade 224 is moved in the direction of rotation of the rotary ring 230, the blade 224 rotates about the two-blade shaft hole 226 to close the through hole 223 as shown in Fig. 5 (b) to prevent the discharge of the granules).
Cantrell, Jie, and Song Jae Keun are analogous art to claim 2 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell and Jie, to provide the benefit of controlling the material outlet of the spreading apparatus to close while the alarm signal is being transmitted to the remote control device, as disclosed in Song Jae Keun.  Doing so would provide the benefit to preventing solid granules from clogging the output/discharge (see Song Jae Keun, [0004]).
As per claim 4, Song Jae Keun further discloses the limitations:
wherein controlling the material outlet to close includes: controlling the material outlet to close according to the control instruction; and 
controlling the material outlet to close according to the control instruction (see at least Song Jae Keun, Fig. 2 220 interpreted as the turntable; Claim 2,  claiming that A first diaphragm 220 for regulating the amount of discharge of any one of the fertilizer, the seed and the granular pesticide by controlling the degree of opening and closing; [0018] further disclosing that when the blade 224 of the first diaphragm 220 opens the through hole 223, the handle 234 of the rotation ring 230 is rotated in the counterclockwise direction by manual or remote operation of the operator, the rotary ring shaft hole232 and the first shaft hole 228 are coupled using bolts and nuts, The second shaft hole 229 and the first blade shaft hole 225 are coupled using bolts and nuts so that the blade 224 is moved in the direction of rotation of the rotary ring230, The blade 224 rotates about the two-blade shaft hole 226 to close the through hole 223 as shown in Fig. 5 (b) to prevent the discharge of the granules).
As per claim 9, the combination of Cantrell and Jie disclose all of the limitations of claim 8, as discussed above.  But, neither Cantrell nor Jie explicitly disclose the limitations:
the opening adjustment mechanism includes a motor, a baffle plate provided at the material outlet and configured to adjust the size of the material outlet, and a transmission member configured to transmissively connect the motor and the baffle plate; and
the operation parameter of the opening adjustment mechanism includes a rotation angle of the motor, a stroke of the transmission member, a stroke of the baffle plate, or a rotation angle of the baffle plate.
However, Song Jae Keun discloses the opening adjustment mechanism limitation (see at least Song Jae Keun, See Fig. 6 showing motor 320, spraying plate 340  <interpreted as the baffle plate>, and diaphragm 200 <interpret as the transmission member>; and [0035]).
Song Jae Keun further discloses the operational parameter limitation (see at least Song Jae Keun, [0012] disclosing a first diaphragm 220 connected to an outlet of the reservoir 100 for storing one of the diaphragms 220 and regulating the amount of the discharged fertilizer by controlling the degree of opening and closing of the diaphragm 220 and a second diaphragm 220 located below the first diaphragm 220, (Hereinafter, referred to as' granule') of the discharged fertilizer, seed, and granular pesticide, and discharging it to a desired position remotely).
Cantrell, Jie, and Song Jae Keun are analogous art to claim 9 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell and Jie, to provide the benefit of the opening adjustment mechanism including a motor, a baffle plate provided at the material outlet and configured to adjust the size of the material outlet, and a transmission member configured to transmissively connect the motor and the baffle plate, and the operation parameter of the opening adjustment mechanism includes a rotation angle of the motor, a stroke of the transmission member, a stroke of the baffle plate, or a rotation angle of the baffle plate, as disclosed in Song Jae Keun.  Doing so would provide the benefit to preventing solid granules from clogging the output/discharge (see Song Jae Keun, [0004]).
As per claim 10, Song Jae Keun further discloses the limitation:
wherein the real-time rotation angle of the motor is equal to the real-time degree of opening of the material outlet (see at least Song Jae Keun, [0010] disclosing that regulating the amount of the discharged fertilizer by controlling the degree of opening and closing of the diaphragm 220 and a second diaphragm 220 located below the first diaphragm 220; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).
As per claim 17, the combination of Cantrell and Jie disclose all of the limitations of claim 1, as discussed above.  Jie further discloses the limitations:
detecting whether the real-time degree of opening of the material outlet is gradually becoming zero; and in response to the real-time degree of opening of the material outlet not gradually becoming zero, transmitting an alarm signal indicating that the material outlet fails to close to the remote control device  (see at least Jie, [0014] disclosing that the opening state matching module matches the opening size control information of the data processor in the current state with a plurality of sets of opening size standard data pre-stored in the storage unit,  a processor calls the difference comparison module to compare the difference between the actual flow data detected by the flow detection unit and the theoretical flow conversion module. And further that the first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit.  And still further disclosing that when the difference comparison result is greater than the preset threshold <threshold interpreted as the opening becoming zero>, the alarm prompt unit is controlled; and [0006] disclosing that a drawing module connected to the data processor and the flow information collected by the data processor according to the time period is drawn into a graph according to the time period).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell, Jie, and Song Jae Keun as applied to claim 2 above, and further in view of U.S. Patent Publication Number 2016/0307448 to Salnikov et al. (hereafter Salnikov).
As per claim 3, the combination of Cantrell, Jie and Song Jae Keun disclose all of the limitations of claim 2, as discussed above.  Song Jae Keun further discloses the limitation:
while controlling the material outlet of the spreading apparatus to close (see at least Song Jae Keun, Fig. 2 diaphragm 220 <interpreted as the turntable>; [0018] further disclosing that when the blade 224 of the first diaphragm 220 opens the through hole 223, the handle 234 of the rotation ring 230 is rotated in the counterclockwise direction by manual or remote operation of the operator, the rotary ring shaft hole232 and the first shaft hole 228 are coupled using bolts and nuts, The second shaft hole 229 and the first blade shafthole 225 are coupled using bolts and nuts so that the blade 224 is moved in the direction of rotation of the rotary ring 230, The blade 224 rotates about the two-blade shaft hole 226 to close the through hole 223 as shown in Fig. 5 (b) to prevent the discharge of the granules; and [0065] disclosing that A first diaphragm 220 for regulating the amount of discharge of any one of the fertilizer, the seed and the granular pesticide by controlling the degree of opening and closing); ... 
controlling the turntable of the spreading apparatus (see at least Song Jae Keun, Fig. 6; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).  But neither Cantrell, Jie, nor Song Jae Keun disclose the limitations ... 
controlling a plant protection unmanned aerial vehicle carrying the spreading apparatus to return; or 
controlling ... apparatus to stop rotating and the plant protection unmanned aerial vehicle provided with a spreading apparatus to return at the same time.
However, Salnikov discloses the controlling a plant protection unmanned aerial vehicle to return limitation (see at least Salnikov, [0083] disclosing that the one-way radio-link can be used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command; and [0109] disclosing that the aerial farm robot when completing is mission flies back to the Control Station, and lands in its allotted storage/parking slot).
Salnikov further discloses the limitation controlling the turntable limitation (see at least Salnikov, [0085] disclosing that a toolset control unit is responsible for controlling attached toolsets, such as a spraying toolset, planting toolset or fertilizing toolset; [0074] disclosing that the aerial farm robot can also apply fertilizer to crops by broadcasting it through the air, by turning the auger that runs through the middle of the reservoir to dispense the fertilizer).
Cantrell, Jie, Song Jae Keun, and Salnikov are analogous art to claim 3 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor. (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, [0002]).  Salnikov is directed to an aerial farm robot equipped with various interchangeable toolsets including a broadcast fertilizing toolset which includes a reservoir together with a distribution mechanism that allows for the product to be presented at an equal rate to a distribution plate (see at least Salnikov, [0053], and Table 1).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, Jie, and Song Jae Keun to provide the benefit of controlling the turntable of the spreading apparatus to stop rotating and the plant protection unmanned aerial vehicle provided with a spreading apparatus to return at the same time, as disclosed in Salnikov.  Doing so would provide the benefit of improving the precision and accurately of spacing plants (see at least Salnikov, [0015]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell and Jie as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2019/0001352 to Roy et al. (hereafter Roy).
As per claim 5, the combination of Cantrell and Jie disclose all of the limitations of claim 1, as discussed above.  But, neither Cantrell nor Jie disclose the limitation:
while transmitting the alarm signal to the remote control device: changing a flight speed of a plant protection unmanned aerial vehicle carrying the spreading apparatus.
However, Roy discloses this limitation (see at least Roy, [0058] disclosing that the control assembly 450 includes an electronic speed controller (ESC) 452, a command transceiver 454 and a power source 456, such as a battery pack for example, and that the ESC 452 is in data communication with the command transceiver 454 and controls the motor 400 via a control signal transmitted from said command transceiver 454).
Cantrell, Jie, and Roy are analogous art to claim 5 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor. (see at least Jie, Abstract).  Roy is directed to a spreading assembly coupled to an unmanned aerial vehicle which transports the spreading assembly while it operates (see at least Roy, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell and Jie, to provide the benefit of, while transmitting the alarm signal to the remote control device, changing a flight speed of a plant protection unmanned aerial vehicle carrying the spreading apparatus, as disclosed in Roy.  Doing so would provide the benefit of improved control of the amount of material spread and exactly where the material is spread (see at least Roy, [0005]).
As per claim 6, Roy further discloses the limitations:
wherein changing the flight speed of the plant protection unmanned aerial vehicle includes: receiving a control instruction sent by the remote control device; and controlling the plant protection unmanned aerial vehicle to accelerate or decelerate according to the control instruction (see at least Roy, [0058] disclosing that the control assembly 450 includes an electronic speed controller (ESC) 452, a command transceiver 454 and a power source 456, such as a battery pack for example, and that the ESC 452 is in data communication with the command transceiver 454 and controls the motor 400 via a control signal transmitted from said command transceiver 454).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell and Jie as applied to claim 1 above, and further in view of Song Jae Keun and Salnikov.
As per claim 11, the combination of Cantrell and Jie disclose all of the limitations of claim 1, as discussed above.  But, neither Cantrell nor Jie explicitly disclose the limitations:
while transmitting the alarm signal to the remote control device: controlling a plant protection unmanned aerial vehicle carrying the spreading apparatus to return; or
controlling a turntable of the spreading apparatus to stop rotating.
However, Song Jae Keun discloses the controlling a plant protection unmanned aerial vehicle limitation (see least Gong Jae Keun, Fig. 6; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).
Song Jae Keun further discloses the controlling a turntable limitation (see at least Song Jae Keun, Fig. 6; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).
Salnikov, discloses stopping (see at least Salnikov, [0106] disclosing that when the reservoir is empty the pump should stop pumping and the toolset control unit should send a signal back to the control program <stopping a pump interpreted as stopping rotation>).
Cantrell, Jie, Song Jae Keun, and Salnikov are analogous art to claim 11 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, [0002]).  Salnikov is directed to an aerial farm robot equipped with various interchangeable toolsets including a broadcast fertilizing toolset which includes a reservoir together with a distribution mechanism that allows for the product to be presented at an equal rate to a distribution plate (see at least Salnikov, [0053], and Table 1).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell and Jie, to provide the benefit of controlling a plant protection unmanned aerial vehicle carrying the spreading apparatus to return, or controlling a turntable of the spreading apparatus to stop rotating, as disclosed in Song Jae Keun and Salnikov.  Doing so would provide the benefit of improving the precision and accurately of spacing plants (see at least Salnikov, [0015]).
As per claim 12, the combination of Cantrell, Jie, and Song Jae Keun disclose all of the limitations of claim 11, as discussed above.  Jie discloses while transmitting the alarm signal to the remote control device (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit).  But, neither Cantrell nor Jie explicitly disclose the following limitation:
controlling a plant protection unmanned aerial vehicle carrying the spreading apparatus to return while controlling a turntable of the spreading apparatus to stop rotating.
However, Song Jae Keun discloses the controlling a plant protection unmanned aerial vehicle limitation (see least Gong Jae Keun, Fig. 6; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).
Song Jae Keun further discloses the controlling a turntable limitation (see at least Song Jae Keun, Fig. 6; and [0028] disclosing that the spray unit 300 includes the motor 320, the rotation speed of which can be adjusted by a remote operation of an operator, the spray plate 340 connected to the rotation shaft of the motor 320).
Salnikov further discloses controlling the UAV while controlling and apparatus to stop (see at least Salnikov, [0203] for planting the direction of the service band will usually go along real rows of plants, while for spraying it will usually go diagonally across the rows <interpreted as controlling the UAV while controlling the spreading apparatus>).
Cantrell, Jie, Song Jae Keun, and Salnikov are analogous art to claim 12 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, [0002]).  Salnikov is directed to an aerial farm robot equipped with various interchangeable toolsets including a broadcast fertilizing toolset which includes a reservoir together with a distribution mechanism that allows for the product to be presented at an equal rate to a distribution plate (see at least Salnikov, [0053], and Table 1).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, Jie, and Song Jae Keun to provide the benefit of controlling a plant protection unmanned aerial vehicle carrying the spreading apparatus to return while controlling a turntable of the spreading apparatus to stop rotating, as disclosed in Song Jae Keun and Salnikov.  Doing so would provide the benefit of improving the precision and accurately of spacing plants (see at least Salnikov, [0015]).
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell and further in view of Jie, and Song Jae Keun.
As per claim 18, Cantrell discloses a processor (see at least Cantrell, [0022] disclosing that steps in FIG. 2 may be performed by a processor-based device, such as one or more of the central computer system 110, the control unit of the UAV 125, and the control unit of the UGV 127 described with reference to FIG. 1, and the control circuit 314 and/or the control circuit 321 described with reference to FIG. 3); configured to:
obtaining a target degree ...  of the spreading apparatus (see at least Cantrell, [0029] disclosing a dispenser; [0035] disclosing that central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310 respectively.  States of unmanned vehicles include assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level);
determining whether ... is abnormal based on a comparison result between ...  (see at least Cantrell, [0045] disclosing that the UAV determines a condition response based on the detected condition, the condition response may be determined based on a UAV database of conditions and triggers 410 and artificial intelligence (AI) 412 on board the UAV); and 
transmitting, ...  an alarm signal to a remote control device (see at least Cantrell, [0029] disclosing that sensor modules may be associated with an alert condition; [0035] alerts <interpreted as alarms>).  
But Cantrell does not disclose the following limitations:
[a] spreading apparatus comprising: a material box including a material outlet at bottom;
an opening adjustment mechanism including a baffle plate provided at the material outlet, and a baffle plate motor configured to drive the baffle plate to move to adjust a degree of opening of the material outlet;
a spreading mechanism including a turntable provided below the baffle plate, and a turntable motor configured to drive the turntable to rotate; and 
processor configured to:
obtain a target degree of opening and a real-time degree of opening of the material outlet;
determine whether the real-time degree of opening of the material outlet is abnormal based on a comparison result between the real-time degree of opening and the target degree of opening; and
transmit, in response to the real-time degree of opening of the material outlet being abnormal, an alarm signal to a remote control device.
However, Song Jae Keun discloses a material box (see at least Song Jae Keun, Fig. 1, showing reservoir 100, with diaphragm 200 connected to the outlet of the reservoir 100 (see claims)).  
Song Jae Keun further discloses and opening adjustment mechanism (see at least Song Jae Keun, Fig. 6, showing diaphragm 200, spattering unit 300, motor 320; 220 baffle plate).
Song Jae Keun further discloses a spreading mechanism (see at least Song Jae Keun, Fig. 6, showing spattering unit 300, motor 320 and spraying plate 340).
Jie discloses obtaining the target degree of opening and a real-time opening limitation (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit).  
Jie further discloses the determining whether limitations (see at least Jie, [0014] disclosing that the opening state matching module matches the opening size control information of the data processor in the current state with a plurality of sets of opening size standard data pre-stored in the storage unit,  a processor calls the difference comparison module to compare the difference between the actual flow data detected by the flow detection unit and the theoretical flow conversion module).  
Jie still further discloses the transmitting in response limitation (see at least Jie, [0014] disclosing that when the difference comparison result is greater than the preset threshold, the alarm prompt unit is controlled).
Cantrell, Jie, and Song Jae Keun are analogous art to claim 18 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, to provide the benefit of having a spreading apparatus including an opening adjustment mechanism and a spreading mechanism with a processor configured to obtain a target degree of opening and a real-time degree of opening of the material outlet, determine whether the real-time degree of opening of the material outlet is abnormal, and transmit an alarm signal to a remote control device, as disclosed in Jie and Song Jae Keun.  Doing so would provide the benefit to preventing solid granules from clogging the output/discharge (see Song Jae Keun, [0004]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell in view of Jie, Song Jae Keun, and Roy.
As per claim 19, Cantrell discloses [a] plant protection unmanned aerial vehicle (see at least Cantrell, Fig. 1, showing unmanned aerial vehicle 125; and [0112]) comprising:  a processor (see at least Cantrell, [0022] disclosing that steps in FIG. 2 may be performed by a processor-based device, such as one or more of the central computer system 110, the control unit of the UAV 125, and the control unit of the UGV 127 described with reference to FIG. 1, and the control circuit 314 and/or the control circuit 321 described with reference to FIG. 3) configured to:
obtaining a target degree ...  of the spreading apparatus (see at least Cantrell, [0029] disclosing a dispenser; [0035] disclosing that central computer system 310 may further be coupled to or include a sensor module database and/or an unmanned vehicle database configured to record statuses of sensor modules and unmanned vehicles managed by the central computer system 310 respectively.  States of unmanned vehicles include assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level);
determining whether ... is abnormal based on a comparison result between ...  (see at least Cantrell, [0045] disclosing that the UAV determines a condition response based on the detected condition, the condition response may be determined based on a UAV database of conditions and triggers 410 and artificial intelligence (AI) 412 on board the UAV); and 
transmitting, ...  an alarm signal to a remote control device (see at least Cantrell, [0029] disclosing that sensor modules may be associated with an alert condition; [0035] alerts <interpreted as alarms>).    But, Cantrell does not explicitly disclose the following limitations:
vehicle comprising:
a body;
an arm, one end of the arm being connected with the body;
a power assembly arranged at another end of the arm; and 
a spreading apparatus carried below the body and including:
a material box including a material outlet at bottom;
an opening adjustment mechanism including a baffle plate provided at the material outlet, and a baffle plate motor configured to drive the baffle plate to move to adjust a degree of opening of the material outlet;
a spreading mechanism including a turntable provided below the baffle plate, and a turntable motor configured to drive the turntable to rotate; and 
processor configured to:
obtain a target degree of opening and a real-time degree of opening of the material outlet;
determine whether the real-time degree of opening of the material outlet is abnormal based on a comparison result between the real-time degree of opening and the target degree of opening; and
transmit, in response to the real-time degree of opening of the material outlet being abnormal, an alarm signal to a remote control device.
However, Roy discloses a body (see at least Roy, [0038] disclosing that the spreading assembly 100 can be coupled to an unmanned aerial vehicle, or "UAV" 500, in order to be operable from the air in a manner that is commonly known in the art of UAVs).  Roy further discloses an arm (see at least Roy, Fig. 7 showing arms supporting the rotors connected to the body of UAV 500).  Roy further discloses a power assembly (see at least Roy, See at least Fig. 1, and Abstract).  Roy still further discloses a spreading apparatus (see at least Roy, Figs. 1-9; [0038] a spreading assembly 100 for dispersing spreadable material is provided. The spreading assembly 100 can be coupled to an unmanned aerial vehicle, or "UAV" 500, in order to be operable from the air in a manner that is commonly known in the art of UAVs.).  
Song Jae Keun discloses a material box (see at least Song Jae Keun, Fig. 100, showing bottom including material and outlet at bottom).  Song Jae Keun also discloses an opening (see at least Song Jae Keun, Fig. 6, showing diaphragm 200, spattering unit 300, motor 320; 220 baffle plate; Claim 3, see machine translation, Fig. 2 220 interpreted as the turntable; [0065] disclosing that A first diaphragm 220 for regulating the amount of discharge of any one of the fertilizer, the seed and the granular pesticide by controlling the degree of opening and closing).
Jie discloses obtaining the target degree of opening and a real-time opening limitation (see at least Jie, [0014] disclosing that first store multiple sets of standard data of the flow adjustment valve opening size corresponding to the multiple opening size control information of the data processor through the parameter setting unit to the storage unit, the flow rate is detected in real-time by a flow rate detection unit).  
Jie further discloses the determining whether limitations (see at least Jie, [0014] disclosing that the opening state matching module matches the opening size control information of the data processor in the current state with a plurality of sets of opening size standard data pre-stored in the storage unit,  a processor calls the difference comparison module to compare the difference between the actual flow data detected by the flow detection unit and the theoretical flow conversion module).  
Jie still further discloses the transmitting in response limitation (see at least Jie, [0014] disclosing that when the difference comparison result is greater than the preset threshold, the alarm prompt unit is controlled).
Cantrell, Jie, Song Jae Keun, and Roy are analogous art to claim 19 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor. (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, Abstract). Roy is directed to a spreading assembly coupled to an unmanned aerial vehicle which transports the spreading assembly while it operates (see at least Roy, Abstract).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, to provide the benefit of having a vehicle including a body, an arm, a power assembly, and a spreading apparatus with a material box and an opening adjustment mechanism; and a processor configured to obtain a target degree of opening and a real-time degree of opening of the material outlet, determine whether the real-time degree of opening of the material outlet is abnormal, and transmit an alarm signal to a remote control device, as disclosed in Jie, Song Jae Keun, and Roy.  Doing so would provide the benefit of improved control of the amount of material spread and exactly where the material is spread (see at least Roy, [0005]).
As per claim 20, Cantrell further discloses the limitation:
wherein the processor of the spreading apparatus is integrated with a flight controller disposed inside the body (see at least Cantrell, Fig. 3, showing Control Circuit 321 disposed within unmanned vehicle 320; and [0022] disclosing that the steps shown in FIG. 2 may be performed by a processor-based device, such as one or more of the central computer system 110, the control unit of the UAV 125, and the control unit of the UGV 127 described with reference to FIG. 1, and the control circuit 314 and/or the control circuit 321 described with reference to FIG. 3).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell, Jie, Song Jae Keun, and Roy as applied to claim20 above, and further in view of Salnikov.
As per claim 21,  the combination of Cantrell, Jie, Song Jae Keun, and Roy disclose all of the limitations of claim 20, as discussed above.  But, neither Cantrell, Jie, Song Jae Keun, nor Roy disclose the limitation:
the remote control device in communication connection with the flight controller.
However, Salnikov discloses this limitation (see at least Salnikov, [0081] disclosing that communication unit 230 is responsible for the exchange of control information with the remote ground control station, and getting RTK corrections and emergency information; [0135]).
Cantrell, Jie, Song Jae Keun, Roy and Salnikov are analogous art to claim 21 because they are in the same field of controlling unmanned aerial vehicles and spreading apparatus.  Cantrell is directed to is directed to systems and methods for monitoring a field using an unmanned vehicle with a sensor system and a control circuit which receives onboard sensor data and detects an alert condition (see Cantrell, Abstract). Jie is directed to a mass detecting system for an oil spraying nozzle which has a flow rate detecting unit, an analog to digital converter module, and a data processor (see at least Jie, Abstract).  Song Jae Keun is directed to a method of controlling an unmanned aerial vehicle including a spraying device for plant protection (see Song Jae Keun, [0002]). Roy is directed to a spreading assembly coupled to an unmanned aerial vehicle which transports the spreading assembly while it operates (see at least Roy, Abstract). Salnikov is directed to an aerial farm robot equipped with various interchangeable toolsets including a broadcast fertilizing toolset which includes a reservoir together with a distribution mechanism that allows for the product to be presented at an equal rate to a distribution plate (see at least Salnikov, [0053], and Table 1).
Therefore, it would be prime facie obvious to someone of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the method for controlling an unmanned aerial vehicle and spreading apparatus, as disclosed in Cantrell, Jie, Song Jae Keun, and Roy to provide the benefit of having the remote control device in communication connection with the flight controller, as disclosed in Salnikov.  Doing so would provide the benefit of improving the precision and accurately of spacing plants (see at least Salnikov, [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666